J-S31037-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RILEY BANKS                                :
                                               :
                       Appellant               :   No. 2175 EDA 2021

             Appeal from the PCRA Order Entered October 5, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0309081-2005

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RILEY BANKS                                :
                                               :
                       Appellant               :   No. 2176 EDA 2021

             Appeal from the PCRA Order Entered October 5, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0407441-2005


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED SEPTEMBER 28, 2022

        Appellant, Riley Banks, appeals pro se from the October 5, 2021, order

entered in the Court of Common Pleas of Philadelphia County, which dismissed

his pro se document entitled “Motion for Leave to Proceed in Dispute Time Bar

Pursuant to Existing Rights” under the auspices of the Post Conviction Relief

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S31037-22


Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-46, at lower court docket numbers CP-

51-CR-0309081-2005 (“CR-0309081”) and CP-51-CR-0407441-2005 (“CR-

0407441”). After a careful review, we affirm.

       The relevant facts and procedural history are as follows: Appellant was

arrested and charged at two separate lower court docket numbers with various

sex-related offenses in connection with his repeated sexual abuse of two

young children. The matters were consolidated for trial, and on January 23,

2006, a jury convicted Appellant of numerous offenses.1

       On October 26, 2006, the trial court sentenced Appellant to an

aggregate of thirty-one years to sixty-two years in prison, and Appellant was

determined to be a sexually violent predator. Appellant filed a timely direct

appeal, and this Court affirmed his judgment of sentence at both lower court

docket numbers on January 3, 2008. Commonwealth v. Banks, No. 3215

EDA 2006 (Pa.Super. filed 1/3/08) (unpublished memorandum). Appellant

did not file a petition for allowance of appeal with our Supreme Court.

       On or about July 18, 2008, Appellant filed his first pro se PCRA petition

at both lower court docket numbers, and the PCRA court appointed counsel,

who filed an amended PCRA petition. The PCRA court denied PCRA relief, and


____________________________________________


1 Specifically, at lower court docket number CR-0309081, the jury convicted
Appellant of involuntary deviate sexual intercourse, aggravated indecent
assault, endangering the welfare of children, and corruption of minors. At
lower court docket number CR-0407441, the jury convicted Appellant of rape,
involuntary deviate sexual intercourse, endangering the welfare of children,
and corruption of minors.

                                           -2-
J-S31037-22


this Court affirmed as to both docket numbers on June 4, 2012.

Commonwealth v. Banks, No. 1378 EDA 2011 (Pa.Super. filed 6/4/12)

(unpublished memorandum). Appellant filed a petition for allowance of appeal,

which our Supreme Court denied on November 21, 2012.

       Following additional unsuccessful PCRA petitions, Appellant filed his

most recent pro se petition on or about September 29, 2020. Specifically,

Appellant filed a pro se document entitled “Motion for Leave to Proceed in

Dispute Time Bar Pursuant to Existing Rights” at both lower court docket

numbers. Therein, Appellant suggested his judgment of sentence should be

vacated since his sentence is illegal and the Commonwealth violated

Appellant’s constitutional rights.2 He specifically recognized that his petition

would be untimely under the auspices of the PCRA, and thus, he requested

the trial court treat the motion as one seeking habeas corpus relief.



____________________________________________


2 As discussed infra, in his appellate brief, Appellant refines his argument and
claims his sentence is illegal because he was sentenced “in violation of the
merger doctrine.” Appellant’s Brief at 7. Also, he claims his sentence is illegal
under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348 (2000), and
he cites to the portion of Apprendi wherein the Court held that “[o]ther than
the fact of a prior conviction, any fact that increases the penalty for a crime
beyond the prescribed statutory maximum must be submitted to a jury and
proved beyond reasonable doubt.” Id., 530 U.S. at 490, 120 S.Ct. at 2362-
63. See Appellant’s Brief at 10. He further claims his sentence is illegal since
he was sentenced under statutes that have been held to be unconstitutional
under Alleyne v. United States, 570 U.S. 99, 133 S.Ct. 2151 (2013), which
held a defendant has due process rights to specific notice in the charging
document, as well as any fact that increases a mandatory minimum sentence
for a crime is considered an element of the crime for the fact-finder to find
beyond reasonable doubt. See Appellant’s Brief at 9-10.

                                           -3-
J-S31037-22


       The Commonwealth filed a letter in opposition, and on June 9, 2021, the

PCRA court provided notice to Appellant of its intent to deny the petition

without an evidentiary hearing under the auspices of the PCRA.       By order

entered on October 5, 2021, the PCRA court dismissed Appellant’s PCRA

petition at both lower court docket numbers. Appellant filed two timely pro

se notices of appeal,3 and this Court sua sponte consolidated the appeals. The

PCRA court directed Appellant to file a Pa.R.A.P. 1925(b) statement, and after



____________________________________________


3 Both of Appellant’s notices of appeal listed both trial court docket numbers;
however, each notice of appeal had a different trial court docket number
highlighted with a check mark next to it. Pennsylvania Rule of Appellate
Procedure 341(a) and its Note require the filing of separate notices of appeal
when a single order resolves issues arising on more than one trial court
docket. The Supreme Court of Pennsylvania has confirmed that, prospective
to June 1, 2018, a notice of appeal that fails to comply with Rule 341 and its
Note may result in quashal of the appeal. See Commonwealth v. Walker,
646 Pa. 456, 185 A.3d 969 (2018), abrogated in part, Commonwealth v.
Young, __ Pa. ___, 265 A.3d 462, 477 n.19 (2021) (reaffirming Walker’s
holding that separate notices of appeal should be filed from an order that
resolves issues arising on more than one docket, but “expressly overrul[ing]
those statements in the [Walker] opinion indicating ‘[t]he failure to do so
requires the appellate court to quash the appeal’”) (quoting Walker, 185
A.3d at 977 (emphasis added)). While Young now permits this Court, in our
discretion, to remand for an appellant to correct a Walker error in his or her
notice of appeal, as long as that appeal was timely filed, we need not do so in
the present case.
       Here, a single trial court docket number is highlighted on each of
Appellant’s notices of appeal. In Commonwealth v. Johnson, 236 A.3d
1141 (Pa.Super. 2020) (en banc), this Court held that the appellant complied
with Rule 341 and Walker by filing four notices of appeal that listed all four
trial court docket numbers on each notice but had one docket number italicized
on each. Id. at 1148. Regarding the instant appeals, it is unclear whether
Appellant or the clerk of courts highlighted the individual trial court number
for each appeal. Nevertheless, because there is a designation on each notice,
like in Johnson, we decline to remand or quash.

                                           -4-
J-S31037-22


the PCRA court granted Appellant an extension of time, Appellant timely filed

a pro se Rule 1925(b) statement. On December 10, 2021, the PCRA court

filed a Pa.R.A.P. 1925(a) opinion.

      On appeal, Appellant sets forth the following issues in his “Statement of

Questions Involved” (verbatim):

      1. Did the Court violate Claimant’s rights when proof of
         sentencing was not given as required at the time of sentencing?
         Wherein sentencing was outside the maximum guideline of the
         sentencing scheme.
      2. Did the court violate Claimants [sic] rights wherein the caption
         of Claimant’s writ of habeas corpus was changed to PCRA and
         denied relief?

Appellant’s Brief at 4 (unnecessary capitalization omitted).

      Preliminarily, we note:

            On appeal from the denial of PCRA relief, our standard of
      review calls for us to determine whether the ruling of the PCRA
      court is supported by the record and free of legal error. The PCRA
      court’s findings will not be disturbed unless there is no support for
      the findings in the certified record. The PCRA court’s factual
      determinations are entitled to deference, but its legal
      determinations are subject to our plenary review.

Commonwealth v. Nero, 58 A.3d 802, 805 (Pa.Super. 2012) (quotation

marks and quotations omitted).

      We initially address Appellant’s contention the lower court erred in

treating his pro se “Motion for Leave to Proceed in Dispute Time Bar Pursuant

to Existing Rights” as a PCRA petition rather than as a habeas corpus motion.




                                      -5-
J-S31037-22


        It is well-settled the PCRA is “the sole means of obtaining collateral

relief,”4 and “if the underlying substantive claim is one that could potentially

be remedied under the PCRA, that claim is exclusive to the PCRA.”

Commonwealth v. Pagan, 864 A.2d 1231, 1233 (Pa.Super. 2004)

(emphasis omitted). Moreover, “[i]ssues that are cognizable under the PCRA

must be raised in a timely PCRA petition and cannot be raised in a habeas

corpus petition.” Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa.Super.

2013).

        In the case sub judice, Appellant challenges the legality of his sentence

under Apprendi, supra, and its progeny, including Alleyne, supra. Such

claims are cognizable under the PCRA. See Commonwealth v. Moore, ___

Pa. ___, 247 A.3d 990 (2021) (noting claims implicating Apprendi or Alleyne

are cognizable under the PCRA); Commonwealth v. DiMatteo, 644 Pa. 463,

177 A.3d 182 (2018) (holding challenge to mandatory minimum sentence

under Alleyne is an illegal sentencing claim cognizable under the PCRA).

Further, to the extent Appellant alleges his sentence is illegal under the

merger doctrine, such a claim is also cognizable under the PCRA.5           See




____________________________________________


4   42 Pa.C.S.A. § 9542.

5 We note Appellant does not challenge his status as a sexually violent
predator.



                                           -6-
J-S31037-22


Moore, supra (noting merger claims are legality of sentencing claims that

are cognizable under the PCRA).

      Accordingly, contrary to Appellant’s suggestion, the PCRA court correctly

construed Appellant’s request for relief to be a PCRA petition, which is subject

to the PCRA’s timing requirements.       Therefore, we proceed to determine

whether Appellant’s petition was timely under the PCRA.

            Pennsylvania law makes clear no court has jurisdiction to
      hear an untimely PCRA petition. The most recent amendments to
      the PCRA, effective January 16, 1996, provide a PCRA petition,
      including a second or subsequent petition, shall be filed within one
      year of the date the underlying judgment becomes final. 42
      Pa.C.S.A. § 9545(b)(1). A judgment is deemed final “at the
      conclusion of direct review, including discretionary review in the
      Supreme Court of the United States and the Supreme Court of
      Pennsylvania, or at the expiration of time for seeking the review.”
      42 Pa.C.S.A. § 9545(b)(3).

Commonwealth v. Monaco, 996 A.2d 1076, 1079 (Pa.Super. 2010)

(citations omitted).

             [There are] three statutory exceptions to the timeliness
      provisions in the PCRA [that] allow for the very limited
      circumstances under which the late filing of a petition will be
      excused. 42 Pa.C.S.A. § 9545(b)(1). To invoke an exception, a
      petitioner must allege and prove:
             (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;
            (ii) the facts upon which the claim is predicated were
      unknown to the petitioner and could not have been ascertained by
      the exercise of due diligence; or
             (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply retroactively.

                                      -7-
J-S31037-22



Id. at 1079-80 (citing 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii)).

       Any petition invoking a timeliness exception must be filed within one

year of the date the claim could have been presented.6 42 Pa.C.S.A. §

9545(b)(2). “We emphasize that it is the petitioner who bears the burden to

allege and      prove    that    one    of     the   timeliness   exceptions    applies.”

Commonwealth v. Marshall, 596 Pa. 587, 947 A.2d 714, 719 (2008)

(citation omitted).

       In the case sub judice, Appellant does not dispute that his instant

petition, filed on September 29, 2020, was not filed within one year from the

date his conviction became final, i.e., February 3, 2009. See 42 Pa.C.S.A. §

9545(b)(1),      (3);   Pa.R.A.P.      1113.     Further,   although    under    limited

circumstances a petitioner may invoke a timeliness exception under which the

late filing of a petition will be excused, Appellant does not present or develop

any argument related to the timeliness exceptions. Instead, he contends the

PCRA court erred in treating his pro se document as a PCRA petition subject



____________________________________________


6 42 Pa.C.S.A. § 9545(b)(2) previously provided that a petition invoking a
timeliness exception was required to be filed within sixty days of the date the
claim could first have been presented. However, effective December 24,
2018, the legislature amended Subsection 9545(b)(2) to read: “Any petition
invoking an exception provided in paragraph (1) shall be filed within one year
of the date the claim could have been presented.” See 42 Pa.C.S.A. §
9545(b)(2) (effective December 24, 2018). The amendment to Subsection
9545(b)(2) only applies to “claims arising on [December] 24, 2017, or
thereafter.” See id., cmt. Appellant filed the instant PCRA petition on or
about September 29, 2020.

                                             -8-
J-S31037-22


to the timeliness requirements. As indicated supra, the PCRA court did not

err in this regard.

      For all of the aforementioned reasons, we conclude the PCRA court

properly found Appellant’s frivolous pro se “Motion for Leave to Proceed in

Dispute Time Bar Pursuant to Existing Rights” presented claims cognizable

under the PCRA, and therefore, the petition was subject to the PCRA’s

timeliness restrictions. Appellant’s petition is facially untimely, and he has not

pled and proven an exception. “[Thus,] neither this Court nor the [PCRA] court

has jurisdiction over this petition. Without jurisdiction, we simply do not have

the legal authority to address the substantive claims.” Commonwealth v.

Derrickson, 923 A.2d 466, 468 (Pa.Super. 2007) (citation omitted).

Therefore, we affirm the PCRA court’s dismissal of Appellant’s instant PCRA

petition.

      Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2022




                                      -9-